Broyles, C. J.
1. In all cases tried in the municipal court of Atlanta, where subsequently a motion for a new trial is overruled by the trial judge, and from that judgment an appeal is taken to the appellate division of that court, and the appeal fails to contain an assignment of error upon the judgment overruling the motion for a new trial, the appeal is fatally defective, can not be amended, and should be dismissed by the appellate division of the court. Jeter v. Turman-Brown Co., 169 Ga. 30 (149 S. E. 555) , and cit., s. c. 40 Ga. App. 376 (149 S. E. 720) ; Branon v. Ellbee Pictures Cor., 40 Ga. App. 450 (150 S. E. 168) ; Ocean Steamship Co. v. Blumberg, 16 Ga. App. 861 (86 S. E. 1070), and cit.
2. Under the foregoing rulings and the facts of the instant case, the appeal to the appellate division of the municipal court of Atlanta was fatally defective, was not amendable, and the appellate division of the court properly disregarded the amendment allowed dubitante by the trial judge and dismissed the appeal, and the overruling of the petition for certiorari (excepting to that judgment of the appellate division of the court) was not error.

Judgment affirmed.


Luke amd Bloodworth, JJ., concur.